Citation Nr: 1031855	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to an acquired psychiatric disorder or as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).

As the medical evidence did not show a diagnosis of posttraumatic 
stress disorder (PTSD) at the time the Veteran filed his service 
connection claim for PTSD/depression in March 2006, the RO has 
adjudicated a separate service connection claim for depression as 
an alternative to the Veteran's service connection claim for 
PTSD, based on the medical evidence then of record.  As the 
medical evidence of record now shows that PTSD is currently 
diagnosed for the Veteran, the Board finds it appropriate to 
combine both claims into a single issue of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs (Secretary) 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  38 U.S.C.A. 1116 (West 
2002).  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains a claim that may 
be affected by these new presumptions, the Board must stay action 
on that matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of the 
claim of entitlement to service connection for a heart disorder 
that has been stayed will be resumed.

The issues of entitlement to service connection for a back 
disorder and bilateral hand disorder were raised by the Veteran 
in November 2003, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction of these issues, 
and they are referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record establishes that the Veteran has 
posttraumatic stress disorder, which has been attributed to his 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.


Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2009).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Effective July 13, 2010, VA has amended its regulations governing 
service connection for PTSD.  This amendment eliminated the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(3)(July 13, 2010).

Historically, the Veteran served on active duty in the Army from 
March 1970 to March 1972.  His service personnel records reveal 
that he served in the Republic of Vietnam from June 1971 to 
February 1972.  His DD Form 214 shows that his military 
occupation specialty (MOS) was a teletype telephone repairman.
The Veteran's March 1970 service entrance examination noted no 
abnormalities with regard to his psychiatric condition.  His 
service treatment records, to include his March 1972 separation 
examination report, are silent as to any complaints or findings 
of any psychiatric abnormalities. 

After separation, in an April 2005 VA mental health report, the 
Veteran reported recurrent nightmares relating to a traumatic 
event which occurred in the spring of 1971 in Vietnam when his 
unit was under mortar attack.  He denied any psychiatric 
hospitalization, suicide attempt, manic symptoms, thought 
disorder symptoms, or anxiety symptoms independent of additive 
psychoactive substance use.  The assessments included substance 
dependence; depressive disorder, not otherwise specified; anxiety 
disorder, not otherwise specified, PTSD features; and rule out 
PTSD.

A September 2005 VA outpatient treatment report noted an 
assessment of depression.  It was also noted that the Veteran had 
problems of substance dependence, as well as anxiety.  An October 
2005 VA treatment report stated that the Veteran's screen for 
PTSD was positive and that he was currently being followed for 
PTSD issues.

A February 2006 Social Security Administration decision found 
that the Veteran had a medically determinable affective disorder, 
major depressive disorder, not otherwise specified; and a medical 
determinable anxiety disorder, anxiety disorder, not otherwise 
specified.

In July 2006, the Veteran's wife submitted a written statement in 
support of the claim.  She stated that they were married a few 
years after the Veteran returned from Vietnam.  She reported that 
the Veteran has always had a lot of trouble sleeping, for 
example, talking in violent tones, trashing about in his sleep, 
and waking up several times a night.  She also reported that he 
remained agitated and easily angered all the time and had 
difficulty maintaining close relationships with family members.

In an October 2006 VA mental health report, the Veteran denied 
thought of harm to either himself and/or others, thought disorder 
symptoms, hypomanic/manic symptoms, worsened dysphoric mood, 
neurovegetatvie symptoms of his major depressive episode, or 
worsened recurrent PTSD-type nightmares.  The VA psychiatrist 
stated that he was not able to come up with any specific single 
experience or experiences that would qualify for a diagnosis of 
PTSD, but it was possible a different interviewer would obtain a 
history that would qualify for a DSM-IV diagnosis of PTSD.  The 
Veteran reported depressed mood.  The diagnoses were depressive 
disorder, not otherwise specified, and substance dependence.

VA mental health reports, dated from October 2006 through April 
2007, noted diagnoses of substance dependence; depressive 
disorder, not otherwise specified, stable; anxiety disorder, not 
otherwise specified, PTSD features, stable; rule-out PTSD.

In November 2006, the Veteran was afforded a VA PTSD examination.  
The VA examiner stated that diagnostic interview, psychological 
testing, and review of the Veteran's claims folder were 
conducted.  The Veteran denied any psychiatric, psychological, or 
mental health history of any kind prior to the military service.  
He also denied experiencing any traumatic events prior to 
service.  The Veteran reported that he was not involved in combat 
when he served in Vietnam but that he experienced two mortar 
attacks.  He also reported that he received psychiatric care, to 
include substance abuse programs, since his discharge from the 
military.  He reported temper and depression which caused 
significant problems in his social life.  The VA examiner noted 
that the Veteran was not exposed to danger of personal death or 
serious injury and did not witness the death or serious injury of 
others while serving in the military; hence the PTSD portion of 
the examination was terminated.  The diagnoses were major 
depressive disorder, severe, without psychotic features; 
substance dependence; and anxiety disorder, not otherwise 
specified.  The examiner concluded that the Veteran did not meet 
the criteria of PTSD.  The examiner opined that it was more 
likely than not that the Veteran's psychiatric conditions were 
not caused by his military service, but might have been secondary 
to an injury that possibly began in the Army and worsened with 
another civilian injury.  He further stated that it was likely 
that any preexisting psychological conditions were worsened 
during military service.  

A March 2007 VA mental health report stated that the Veteran 
reported recurrent nightmares related to a traumatic event which 
occurred in 1971 while on active duty in Vietnam.  Specifically, 
the Veteran reported that he fell off an ammunition pile in the 
dark, which he was guarding with other soldiers.  He stated that 
there were occasionally enemy soldiers who got into the 
ammunition dump and that his job was to find the enemy.  He also 
reported that the first night he was with the company that 
guarded the ammunition dump, they came under mortar attack, 
during which time he was terrified by the explosions and thought 
he would surely die.  The Veteran stated that any loud noise 
immediately cued memories of the mortar attack and hearing a 
helicopter immediately cued memories of being on guard at the 
ammunition dump.  He reported exaggerated startle response.  He 
could not verbalize any avoidance behaviors or identify anything 
about flashbacks.  The VA psychiatrist concluded that the Veteran 
did not meet the DSM-IV criteria for PTSD.  However, the 
psychiatrist stated that it was possible that the pain the 
Veteran seemed to be experiencing caused difficulty in 
remembering things.

In a May 2007 VA mental health report, a VA psychologist noted 
the criteria for PTSD were discussed with the Veteran.  
Initially, it was found that the Veteran was exposed to danger of 
personal death or serious injury while serving in Vietnam.  The 
VA psychologist stated that the Veteran's reaction to it included 
intense fear, helplessness, and horror.  The Veteran reported 
that he had to guard ammunition supply while stationed in 
Vietnam.  As for persistent re-experiencing of traumatic events, 
the Veteran reported experiencing recurring and distressing 
dreams.  The Veteran stated that he felt as if the events of 
Vietnam were recurring through dreams and flashbacks and in his 
mind he was in Vietnam on a daily basis.  It was noted that there 
was intense psychological distress at exposure to internal or 
external cues that resembled aspects of the trauma.  As for 
avoidance behaviors, the Veteran exhibited a markedly diminished 
participation in significant activities, and showed detachment 
from others and felt bad about the estrangement from his 
children.  It was noted that the Veteran displayed a flat affect, 
hypervigilance to his environment, and exaggerated startle 
response.  The VA psychologist stated


It is more likely than not that the 
[V]eteran['s] psychiatric symptoms were 
caused during his military service.  It is 
likely that any preexisting psychological 
conditions were worsened by his military 
service.  The [V]eteran employability is 
significantly impaired by his psychiatric 
condition.  The [V]eteran's quality of 
life is significantly impaired due to his 
symptoms...It is my professional opinion 
that the [V]eteran meets criteria for a 
diagnosis of [PTSD].

An August 2007 VA mental health report noted that the Veteran was 
re-evaluated for PTSD by J.W. PhD, who found that the Veteran met 
all the DSM-IV criteria for chronic PTSD.  The assessments were 
substance dependence; depressive disorder, not otherwise 
specified, moderate improvement; and chronic PTSD, stable.

Upon consideration of all of the evidence of record, the Board 
finds that the preponderance of the evidence demonstrates that 
the Veteran's PTSD is related to his active duty service.  While 
the record does not indicate that the Veteran directly engaged in 
combat with the enemy, but at the very least, the evidence shows 
that the Veteran's claimed stressors relate to fear of hostile 
military activity.  Although, his MOS was a teletype telephone 
repairman, the Veteran contends that at the time he was stationed 
in Phu Bai, Vietnam, during the period from December 1971 to 
January 1972, his MOS was not in demand therefore he was 
continuously available for guard duty.  To that effect, the 
record includes various lay statements by the Veteran, to include 
his May 2010 in-service stressor statement, submitted along with 
a waiver of RO jurisdiction.  Specifically, the Veteran contends 
that his duties included guarding an ammunition dump and 
searching for any enemy soldiers who got into the ammunition 
dump.  He stated that he was in constant fear that infiltrators 
would blow up the dump he was guarding.  The Veteran's service 
personnel records verify his service in a location that would 
involve 'hostile military activity' as evidenced by his Vietnam 
service.  Furthermore, his contentions regarding the guard duty 
not only are consistent with the other evidence of record, but 
are supported by credible corroborating evidence.  The Veteran 
submitted installation identification cards from service, one of 
which indicated that his installation was in Phu Bai, Vietnam and 
that he was in a combat status.  The Veteran also submitted a 
copy of a letter written to his mother, describing his service in 
Vietnam that included guard duty.  Therefore, under the newly 
amended regulation, the Veteran's lay testimony alone is 
sufficient to establish his in-service stressors.  Additionally, 
the Veteran contends that his unit came under mortar attacks on 
two separate occasions, which was terrifying particularly in view 
of his experience of seeing other wounded soldiers on his way to 
Phu Bai.  This contention is verified by the U.S. Army and Joint 
Services Records Research Center (JSRRC), as the Veteran's 
representative submitted a June 2010 letter from the JSRRC, with 
a waiver of RO jurisdiction, confirming that the Veteran's unit 
at the Phu Bai base came under small arms fire and mortar 
attacks, in June and December of 1971.

In addition to the in-service stressors, service connection for 
PTSD requires a diagnosis of PTSD conforming to the DSM-IV 
criteria and a nexus linking a diagnosis of PTSD to the 
stressors.  Here, the medical evidence shows that PTSD has been 
consistently diagnosed since May 2007.  The May 2007 VA 
psychologist found that the Veteran met all the DSM-IV criteria 
for chronic PTSD and the August 2007 VA psychiatrist confirmed 
the diagnosis of chronic PTSD.  Furthermore, according to the May 
2007 VA psychologist's opinion, the Veteran's PTSD is related to 
his inservice stressors.  There are no other medical opinions of 
record addressing the etiology of the Veteran's PTSD is of record 
and, thus, the Board concludes that service connection for PTSD 
is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its own 
judgment for that of an expert).  

In summary, the evidence reveals a diagnosis of PTSD based on 
confirmed inservice stressors, and medical evidence by a VA 
psychologist linking the Veteran's current PTSD to the in-service 
stressors.  Accordingly, applying the doctrine of reasonable 
doubt, the Board finds that the Veteran's PTSD is related to 
active military service and therefore, service connection for 
PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


